Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 March 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes March 26. 1782.
I beg leave to trouble you with the present, which has for its subject the distresses of our Countrymen who escape hither from Prison. I am an Enemy to extravagant supplies, because extravagant People would take the advantage of the public Generisity & indulge themselves in dependant Idleness; but the necessary assistance of meat & Cloathing I think no state should refuse to its subjects under Misfortune. Five Americans, of which two are Captains in our Army, have come hither from Bordeaux where they were set on shore after escaping from the Prison at Kingsale in Ireland, They applied to me supposing me a public Agent, & tho’ I have no Authority from the public I could not avoid paying thirty Livres per man for their Carriage hither and engaging for their Board ’till I could know further. Capt Lewis & Capt Whipple are the two in the service, tho’ the latter had resigned his Commission (after serving 6 Years) on accot of his Health; to establish which appears to have been his motive for coming to sea. These Gentlemen have Representations to make to you about the situation of 400 American Prisoners in Kingsale, I advised them to send you these Representations in writing rather than go to Paris themselves & accordingly you will hear from them.
I beg Sir you will consider the situation of these unhappy Men & put in my power to distribute such supplies in future as they and others who may Come may stand in absolute need off. I repeat that nothing further than necessity ought to be allowed by a state, but so far as the Laws of humanity dictate they surely ought to provide, & no Individual can be expected to furnish what a state refuses.
I am Dear & hond sir as evr most respectfully & affecty Yours
J Williams J
 
Notation: Williams Mr. Jona. Nantes March 26 1782.—
